Motion for certification of the appeal pending before the State Board of Education is denied; the motion for direct certification of the appeal pending unheard before the Appellate Division is granted; the Chancery Division having had no jurisdiction in this matter, its order is vacated and the complaint dismissed; and it is further Ordered that the Passaic County Board of Taxation is directed to strike the 1974 tax levy based on the directive of the Acting Commissioner of Education dated April 15, 1974 and to fix the tax levy in accordance with the April 8, 1974 directive of the Director of Local Government Services.